149 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Douglas W. RUSSELL, Appellant.
No. 97-3755EM.
United States Court of Appeals, Eighth Circuit.
Submitted: April 17, 1998.Filed: April 27, 1998.

On Appeal from the United States District Court for the Eastern District of Missouri.
Before RICHARD S. ARNOLD,1 Chief Judge, LOKEN, Circuit Judge, and PRATT,2 District Judge.
PER CURIAM.


1
In this appeal, the defendant, Douglas W. Russell, challenges the sentence imposed upon him by the District Court3 for one count of possession of methamphetamine with intent to distribute.  Defendant complains that the government broke its plea agreement with him when it failed to file a motion for downward departure under § 5K1.1 of the Sentencing Guidelines.  We disagree.  Defendant himself committed material breaches of the plea agreement.  In these circumstances, the government was not obliged to file a downward-departure motion.


2
Affirmed.



1
 The Hon.  Richard S. Arnold stepped down as Chief Judge of the United States Court of Appeals for the Eighth Circuit at the close of business on April 17, 1998.  He has been succeeded by the Hon.  Pasco M. Bowman II


2
 The Hon.  Robert W. Pratt, United States District Judge for the Southern District of Iowa, sitting by designation


3
 The Hon.  George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri